DETAILED ACTION
This action is responsive to application filed on 10/12/2020. Claims 1-17 are pending and being considered. Claims 1 and 7 are independent. Claims 1-17 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority5
This application claims priority from Korean Patent Application No. 10-2020-0087955 filed on July 16, 2020 in the Korean Intellectual Property Office, and all the benefits accruing therefrom under 35 U.S.C. 119, the contents of which in its entirety are herein incorporated by reference. This application relates to U.S. Application (Attorney Docket No.: KAIP002.001AUS) entitled "SYSTEM FOR VERIFYING DATA ACCESS AND METHOD THEREOF" which is concurrently filed with this application and incorporated herein by reference in its entirety.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 10/12/2020 filed on or after the mailing date of the application no.17/068,565 filed on 10/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS form 1449 filed on 10/12/2020 is attached to the instant office action.

Specification
The lengthy specification, filed on 10/12/2020, has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract repeats information given in the title, such as, “This application relates to a system for embedding digital verification fingerprint and method thereof” which should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim(s) 4 is objected to because of the following informalities:  
Claim 4 (Line 1): the claim recites “the system for embedding a digital verification fingerprint, wherein…”, which should read as “the system for embedding a digital verification fingerprint according to claim 1, wherein…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-6 are rejected under 35 USC 101 because the claimed invention is directed to non- statutory subject matter. 
With regards to claim 1, the claim does not fall within at least one of the four categories of patent eligible subject matter because the claim 1 recites a system comprising components which may be interpreted as software components. For an example, the claim recites “A system…, comprising: a processor and a preset database”. The claim further recites “a processor comprising: a data module and an interpretation module”. Under BRI and in light of the Applicant’s specification, Fig. 6 and (Para. [000136), the interpretation module and the preset database are included within a watermarking module 160, and as disclosed in paragraphs [0068 and 0297], the one or more of the modules including data module 120 and watermarking module 160 can be implemented with one or more processors. Wherein, the processors not limited to hardware implementations, but can be application processor, a digital signal process, etc. Therefore, the nominal recitation of ‘a processor’ with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101.  See Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010).  See also Ex parte Cohen et al., (Appeal No. 2009-011366) for details.  
The Examiner respectfully suggests that the claims be further amended to positively recite at least hardware/physical processor or computer processor or micro-processor and/ or a memory within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.  
Dependent claims 2-6 are likewise rejected under 35 U.S.C. 101 as being non- statutory subject matter since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Masui Motoo (KR 2008-0029867 A), hereinafter (Masui), in view of Conover et al. (US 6,373,960 B1), hereinafter (Conover).

Regarding claim 1, Masui teaches a system for embedding a digital verification fingerprint, comprising: a processor comprising (Masui, pdf page 4 (7th/10th paragraph), discloses to embed a fingerprint watermark, and as disclosed in pdf page 15 (6th paragraph), an image processing computer, as shown in Fig. 42, includes a CPU (central processing unit) 4201): 
a data module configured to receive an original data and a verification fingerprint, and generate a verification data by inserting the verification fingerprint into an embeddable location of the original data (Masui, pdf page 10 (8th /11th paragraph, discloses that the document image superimposing unit 218 superimposes the generated fingerprint image (hereinafter verification fingerprint) on the document image of the input color image 233 (i.e., original data), and outputs/generates a printing document image (fingerprint superimposed image) in which the fingerprint watermark is embedded), and as disclosed in pdf page 7 (5th paragraph), wherein the fingerprint watermark can be embedded inside the color figure (or image) while avoiding the area containing the character), and 
an interpretation module configured to generate data type information of the original data (Masui, pdf page 6 (1st paragraph), discloses that the boundary detection unit 212 performs a boundary detection process for detecting a character area or a figure area (i.e., data type) included in the color image 233, or as disclosed in pdf page 24 (claim 1), a process of detecting a character area or a graphic area (i.e., data type) included in the color document image), and derive an input-enabled location from Masui, pdf page 7 (6th paragraph), discloses an area in which watermark can be embedded is obtained, or as disclosed in pdf page 10 (9th paragraph), a designated area to assign a fingerprint pattern), wherein the input-enabled location is included in an inactive area of the original data (Masui, pdf page 6 (1st paragraph), discloses that it is desirable to secure the fingerprint embedding area, avoiding the character area and the graphic area); and 
Masui fails to explicitly disclose but Conover teaches to derive an input-enabled location from an embedding location preset list of the original data (Conover, Col. 9 (lines 16- 17), discloses to refer the site data list 156 to select sites 152 for watermarking),
a preset database configured to store the embedding location preset list according to the data type information (Conover, Col. 11 (lines 1-2), discloses to preserve (i.e., store) the site data list 156 generated during selection of watermarking sites 152, or see also Col. 15 (lines 59-60), discloses to preserve the site data list 156 for subsequent use in embedding watermarks).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Conover’ into the teachings of ‘Masui’, with a motivation to derive an input-enabled location from an embedding location preset list of the original data, as taught by Conover, at which the watermark may be embedded in order to detect unauthorized copying of compressed digital video data ; Conover, Col. 1 (lines 6-9).

Regarding claim 2, Mausi as modified by Conover teaches the system for embedding a digital verification fingerprint according to claim 1, wherein Mausi as modified by Conover fails to explicitly disclose but Lin further teaches further comprising a preset module configured to receive the data type information to deliver it to the preset database (Masui, pdf page 6 (1st paragraph), discloses that the boundary detection unit 212 performs a boundary detection process for detecting a character area or a figure area (i.e., the data type information) included in the color image 233), and 
Masui fails to disclose but Conover further teaches receive the embedding location preset list from the preset database to deliver it to the data module (Conover, Col. 15 (lines 59-61), discloses a separate capability for receiving and retransmitting the site data list 156 in order to preserve the site data list 156 for subsequent use in embedding watermarks).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Conover’ into the teachings of ‘Masui’, with a motivation to receive the embedding location preset list from the preset database to deliver it to the data module, as taught by Conover, in order to select sites 152 for watermarking; Conover, Col. 9 (lines 16-17).

Regarding claim 4, Mausi as modified by Conover teaches the system for embedding a digital verification fingerprint, wherein Mausi fails to explicitly disclose but Conover further teaches the embedding location preset list comprises a plurality of areas (Conover, Col. 9 (line 17), discloses a site data list 156 to select sites 152 for watermarking), wherein the plurality of areas comprise one or more of a substitutable area and an insertable area (Conover, Col. 11 (lines 10 and 30-31), discloses considerations for modifying sites 152, and as disclosed in Col. 6 (lines 40-42), sites at which the watermark may be embedded), 
wherein the substitutable area is not used when filled with insignificant values, so that the verification fingerprint is inserted in a substitution method (Conover, Col. 6 (lines 10-14), having determined a plurality of watermarking Sites, the method then modifies the DCT coefficient for at least some of the selected plurality of Sites thereby embedding the watermark into the compressed Video bitstream), and 
wherein the insertable area has no recorded values, so that the verification fingerprint is directly inserted (Conover, Col. 6 (lines 40-42), discloses a site list containing data which specifies characteristics of sites at which the water mark may be embedded into the video signal).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Conover’ into the teachings of ‘Masui’, with a motivation wherein the embedding location preset list comprises a plurality of areas, at which the watermark may be embedded in order to detect unauthorized copying of compressed digital video data; Conover, Col. 1 (lines 6-9).

Regarding claim 5, Mausi as modified by Conover teaches the system for embedding a digital verification fingerprint according to claim 4, wherein Mausi further teaches the interpretation module is configured to appoint a review area from the plurality of areas (Mausi, pdf page 7 (8th paragraph), discloses to obtain small/symbol area), and determine whether the review area has been used to select it as the input-enabled 35location (Mausi, pdf page 7 (8th paragraph), discloses to determine whether the embedding is possible within the small region/area).  

Regarding claim 6, Mausi as modified by Conover teaches the system for embedding a digital verification fingerprint according to claim 5, wherein Mausi further teaches the interpretation module is configured to determine a length of the review area to select it as the input-enabled location (Masui, pdf page 7 (8th paragraph), discloses that the fingerprint pattern is embedded in each obtained small area (symbol area). Wherein, the small area/ region can be determined as embedding possible/impossible, or as disclosed in pdf page 8 (8th paragraph), a result of securing an area in which watermarks can be embedded).  

Regarding claim 7, Masui teaches a method for inserting a digital verification fingerprint, comprising (Masui, pdf page 4 (10th paragraph), discloses a method of embedding a fingerprint watermark: receiving, at a processor of a digital verification fingerprint embedding system, an original data and a first verification fingerprint (Masui, pdf page 15 (7th paragraph), a CPU to perform the method process, and as disclosed in pdf page 4 (11th paragraph), a color document data as input and fingerprints that can be embedded); 
checking, at the processor, a data type of the original data (Masui, pdf page 24 (7th paragraph), discloses a process of detecting a character area or a graphic area (data type) included in the color document image); 
inserting, at the processor, the first verification fingerprint into the input-enabled location to generate a first verification data (Masui, pdf page 4 (11th paragraph), a function of extracting an area in which fingerprints can be embedded by using color document data as input).  
Masui fails to explicitly disclose but Conover teaches receiving, at the processor, an embedding location preset list according to the data type (Conover, Col. 6 (lines 40-42), discloses to receive a site list containing data which specifies characteristics of sites at which the watermark may be embedded into the received video signal (which is a type of data)); 
extracting, at the processor, an input-enabled location from the embedding location preset list (Conover, Col. 9 (lines 16- 17), discloses to refer the site data list 156 to select sites 152 for watermarking); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Conover’ into the teachings of ‘Masui’, with a motivation to extract an input-enabled location from the embedding location preset list, as taught by Conover, at which the watermark may be embedded in order to detect unauthorized copying of compressed digital video data ; Conover, Col. 1 (lines 6-9).

Regarding claim 16, Masui as modified by Conover teaches the method for inserting a digital verification fingerprint according to claim 7, wherein Masui further teaches an appearance of the first verification data is completely identical to an appearance of the original data (Masui, pdf page 6 (1st paragraph), discloses that it is difficult to distinguish a fingerprint from a character or a figure when the fingerprint is embedded in the character area or the figure area, or see also pdf page 8 (2nd paragraph), discloses to make the density of the whole document image uniform, and to make it difficult for a human eye to distinguish a fingerprint pattern, it is preferable to make the number of dots which comprise each fingerprint pattern the same).  

Regarding claim 17, Masui as modified by Conover teaches the method for inserting a digital verification fingerprint according to claim 7, wherein Masui further teaches an appearance of the first verification data is different from an appearance of the original data (Masui, pdf page 14 (2nd paragraph), discloses that the binarization (separation of the pattern of the background color and the fingerprint) by the threshold value suitable for the area color is possible by the area division processing based on the background color. In other words, the embedded fingerprint pattern can be analyzed regardless of the area color).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masui as modified by Conover, as applied above, in view of Harrison et al. (US 2013/0290465 A1), hereinafter (Harrison).

Regarding claim 3, Mausi as modified by Conover teaches the system for embedding a digital verification fingerprint according to claim 1, wherein Mausi as modified by Conover fails to explicitly disclose but Harrison teaches the original data and the verification fingerprint are indicated as hex codes (Harrison, Para. [0042], discloses that the video fingerprint is a string of data, such as a hexadecimal string, and as disclosed in Para. [0043], hexadecimal values of the video data sample (i.e., original data)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Harrison’ into the teachings of ‘Masui’ as modified by ‘Conover’, with a motivation wherein the original data and the verification fingerprint are indicated as hex codes, as taught by Harrison, in order to perform cache lookups; Harrison, Para. [0043].

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masui as modified by Conover, as applied above, in view of Taichi Isogai (US 2005/0190948 A1), hereinafter (Isogai).

Regarding claim 8, Masui as modified by Conover teaches the method for inserting a digital verification fingerprint according to claim 7, wherein Masui further teaches the extracting comprises: appointing a review area from the embedding location preset list (Masui, pdf page 7 (10th paragraph), discloses the candidate area extraction process); determining whether the review area has been used (Mausi, pdf page 7 (8th paragraph), discloses to determine whether the embedding is possible/impossible within the small region/area); if the review area has not been used (Masui, pdf page 6 (4th paragraph), discloses an area where fingerprint embedding is impossible), 
Masui as modified by Conover fails to disclose but Isogai teaches adding the review area to a reserve usable area list when a length of the review area is smaller than a length of the verification fingerprint, and adding the review area to a usable area list when a length of the review area is greater or equal to a length of the verification fingerprint (Isogai, Para. [0031], discloses that the area classification unit 12 classifies the specified areas into areas where a watermark is to be embedded in a smaller size (specification areas) and areas where the watermark is to be embedded into the areas of this size (embedding areas) (step S13). The classification may be done by displaying the images corresponding to the areas on a display unit (not shown) and by an operator classifying the areas to operate the digital watermark embedding apparatus. Alternatively, the areas may be automatically classified based on a predetermined rule. Other specification methods may be used); and extracting at least a portion of the usable area list as the input-enabled location (Isogai, Para. [0011], discloses to classify the specified plurality of areas into at least one of embedding areas in which watermark information is to be embedded).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Isogai’ into the teachings of ‘Masui’ as modified by ‘Conover’, with a motivation to extract an input-enabled location from the usable area list, as taught by Isogai, at which the watermark may be embedded; Isogai, Abstract.

Regarding claim 9, Masui as modified by Conover in view of Isogai teaches the method for inserting a digital verification fingerprint according to claim 8, wherein Masui fails to teach but Conover Isogai further teaches further comprising: before extracting at least a portion of the usable area list as the input-enabled location, determining whether all areas of the embedding location list have been checked (Conover, Col. 9 (lines 17), discloses to refer the site data list 156 to select sites 152 for water marking); 
in response to all areas having been checked, determining whether two or more review areas have been added to the reserve usable area list (Isogai, Para. [0031], discloses to specify smaller size areas); in response to two or more review areas having been added to the reserve usable area 36list, generating a merged area merging the review areas added to the reserve usable area list; and in response to a length of the merged area being greater than or equal to a length of the verification fingerprint, adding the merged area to the usable area list (Isogai, Para. [0033-0035], discloses that a plurality of areas are specified again to the specification area classified in step S13 (step S16). wherein in step 13, the area classification unit 12 classifies the specified areas into areas where a watermark is to be embedded in a smaller size (specification areas) and areas where the watermark is to be embedded into the areas of this size (embedding areas) (step S13). The classification may be done by displaying the images corresponding to the areas on a display unit (not shown) and by an operator classifying the areas to operate the digital watermark embedding apparatus. Alternatively, the areas may be automatically classified based on a predetermined rule. Other specification methods may be used. Each area specified in step S16 is assumed as an embedding area and embedding information).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Conover’ into the teachings of ‘Masui’, with a motivation to add the merged area to the usable area list, as taught by Isogai, at which the watermark may be embedded; Isogai, Abstract.

Claims 10- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Masui as modified by Conover in view of Isogai, as applied above, and further in view of Inoue Seiichi (JP H11-196254 A), hereinafter (Inoue).

Regarding claim 10, Masui as modified by Conover in view of Isogai teaches the method for inserting a digital verification fingerprint according to claim 9, wherein Masui fails to teach but Conover further teaches  the embedding location preset list comprises a substitutable area, an insertable area and an input-unenabled area (Conover, Col. 9 (lines 27-28), discloses to specify modification to be madein watermarking each site 152, and as disclosed in Col. 6 (lines 40-42), sites at which the watermark may be embedded), and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Conover’ into the teachings of ‘Masui’, with a motivation wherein the embedding location preset list comprises a substitutable area, an insertable area and an input-unenabled area, as taught by Conover, in order to detect unauthorized copying of compressed digital video data ; Conover, Col. 1 (lines 6-9).
Masui as modified by Conover in view of Isogai fails to teach but Inoue teaches wherein the merged area comprises the substitutable area, the insertable area and a combined area combining the substitutable area and the insertable area (Inoue, pdf page 6 (4th paragraph), discloses an area obtained by combining the watermark area and the complete replacement area is the replacement area).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Inoue’ into the teachings of ‘Masui’ as modified by ‘Conover’ in view of ‘Isogai’, with a motivation wherein a combined area combining the substitutable area and the insertable area, as taught by Inoue, in order to easily and quickly generating an image containing a watermark; Inoue (Abstract).

Regarding claim 11, Masui as modified by Conover in view of Isogai and Inoue teaches the method for inserting a digital verification fingerprint according to claim 10, wherein Masui fails to explicitly disclose but Conover further teaches the extracting comprises: randomly extracting one or more areas of the usable area list as the input-enabled location (Conover, Col. 7 (lines 58-60), discloses for at least some of the selected plurality of Sites thereby embedding the watermark into the compressed Video bitstream).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Conover’ into the teachings of ‘Masui’, with a motivation to randomly extracting one or more areas of the usable area list as the input-enabled location, as taught by Conover, at which the watermark may be embedded in order to detect unauthorized copying of compressed digital video data; Conover, Col. 1 (lines 6-9).

Regarding claim 12, Masui as modified by Conover in view of Isogai and Inoue teaches the method for inserting a digital verification fingerprint according to claim 10, wherein Masui fails to explicitly disclose but Conover further teaches the extracting comprises extracting all areas included in the usable area list as the input-enabled location (Conover, Col. 9 (lines 16- 17), discloses to refer the site data list 156 to select sites 152 for watermarking).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Conover’ into the teachings of ‘Masui’, with a motivation to extract all areas included in the usable area list as the input-enabled location, as taught by Conover, at which the watermark may be embedded in order to detect unauthorized copying of compressed digital video data; Conover, Col. 1 (lines 6-9).

Regarding claim 13, Masui as modified by Conover in view of Isogai and Inoue teaches the method for inserting a digital verification fingerprint according to claim 10, wherein Masui as modified by Conover in view of Isogai fails to teach but Inoue further teaches the extracting comprises: first extracting a substitutable area from an area included in the usable area list (Inoue, pdf page 3 (1st paragraph), discloses to specify the replacement area); determining whether further extraction of the input-enabled location is needed (Inoue, pdf page 9 (2nd paragraph), discloses to further specify a replacement area); in response to further extraction of the input-enabled location being needed, further extracting an insertable area from an area included in the usable area list; determining whether further extraction of the input-enabled location is needed (Inoue, pdf page 4 (10 paragraph), furthermore, an area in the original image where a variable image is to be inserted, that is, mask information MI to be described later); and in response to further extraction of the input-enabled location being needed, extracting a combined area from an area included in the usable area list (Inoue, pdf page 6 (4th paragraph), discloses an area obtained by combining the watermark area and the complete replacement area is the replacement area).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Inoue’ into the teachings of ‘Masui’ as modified by ‘Conover’ in view of ‘Isogai’, with a motivation to extract a combined area from an area included in the usable area list, as taught by Inoue, in order to easily and quickly generating an image containing a watermark; Inoue (Abstract).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Masui as modified by Conover, as applied above, in view of Kakkirala et al. (US 2016/0049153 A1), hereinafter (Kakkirala), and further in view of Jong-Heum Kim (WO 2007/035062 A1), hereinafter (Kim).

Regarding claim 14, Masui as modified by Conover teaches the method for inserting a digital verification fingerprint according to claim 7, wherein Masui as modified by Conover fails to explicitly disclose but Kakkirala teaches further comprising: storing a data eigenvalue and a first verification fingerprint corresponding to the original data in a first record (Kakkirala, Para. [0014], discloses to store data eigen values and watermarks corresponding to the data); 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kakkirala’ into the teachings of ‘Masui’ as modified by ‘Conover’, with a motivation to store a data eigenvalue and a first verification fingerprint corresponding to the original data in a first record, as taught by Kakkiral, in order to provide a system for audio watermarking that is robust and prevents possible attacks on a watermarked audio signal; Kakkirala, Para. [0009].
Masui as modified by Conover in view of Kakkirala fails to explicitly disclose but Kim teaches 37generating a first integrity value that has hashed the first verification data (Kim, pdf page 6 (4th paragraph), discloses that the HMAC is generated using the inserted metadata and secret information. The HMAC is used as the evidence value); and additionally storing the first integrity value in the first record to renew the first record (Kim, pdf page 6 (4th paragraph), discloses that the evidence value may be inserted into the file and used in the verify operation, or may be stored in the database 39).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kim’ into the teachings of ‘Masui’ as modified by ‘Conover’ in view of ‘Kakkirala’, with a motivation to generate a first integrity value that has hashed the first verification data, as taught by Kim, in order to check if the metadata is correct by using the acquired metadata 31, the integrity evidence value 33, and the extracted secret information; Kim, pdf page 5 (7th paragraph).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masui as modified by Conover, as applied above, in view of Jong-Heum Kim (WO 2007/035062 A1), hereinafter (Kim).

Regarding claim 15, Masui as modified by Conover teaches the method for inserting a digital verification fingerprint according to claim 7, wherein Masui as modified by Conover fails to explicitly disclose but Kim teaches further comprising: receiving a second verification data (Kim, pdf page 5 (2nd-to the-last paragraph), discloses to acquire metadata 31 from the protected file); 
generating a second integrity value by hashing the second verification data (Kim, pdf page 5 (2nd-to the-last paragraph), discloses to acquires the integrity evidence value 33 from the file […] by performing a cryptographic hash or polynomial operation on the selected area(s) of the file, or as disclosed pdf page 5 (4th paragraph), the integrity value 33 of metadata is generated); 
checking a corresponding original data through the second integrity value (Kim, pdf page 5 (2nd-to the-last paragraph), discloses to check if the metadata is correct by using the acquired metadata 31, the integrity evidence value 33, and the extracted secret information); 
contrasting the original data and the second verification data to extract a second verification fingerprint (Kim, pdf page 5 (2nd-to the-last paragraph), discloses to extract the secret information of the file data in order to validate the integrity of the metadata); and 
verifying the second verification data using the second integrity value and the second verification fingerprint (Kim, pdf page 6 (4th paragraph), discloses to validate the integrity of the metadata 31, the terminal system acquires the evidence values 33 and 33’, such as HMAC or digital signature value, from the file or the database 39. Then, the terminal system extracts the secret information according to the predetermined algorithm and checks if the evidence values are correct by comparing the HMAC value or verifying the digital signature value).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kim’ into the teachings of ‘Masui’ as modified by ‘Conover’, with a motivation to verify the second verification data using the second integrity value and the second verification fingerprint, as taught by Kim, in order to consume the protected file, reads other information from the server by using the verified metadata information, and performs other operation; Kim, pdf page 6 (5th paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496